Title: From John Adams to James McHenry, 18 October 1799
From: Adams, John
To: McHenry, James


Private
Sir.Trenton October 18. 1799

As a few Weeks only intervene between Us and the Meeting of Congress I request the favour of you to turn your Thoughts to the subject of Communications both of Information and Advice necessary to be made to that Body at the opening of the session and in particular to prepare a summary of the Rise Progress, declension and suppression of the Rebellion in Pennsylvania. Every Thing in the Indian Department and on the Mississippi as well as all other things relative to military service necessary to be laid before the Legislature and in general your sentiments on the state of the Nation at large at home & abroad will be very acceptable from Mr. McHenry to his faithful humble servant

John Adams